Citation Nr: 1825415	
Decision Date: 04/30/18    Archive Date: 05/07/18

DOCKET NO.  14-38 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Evaluation of bilateral calluses, currently rated as noncompensable.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. M. Harris, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1976 to June 1983.

This appeal comes before the Board of Veterans' Appeals (Board) from a March 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In July 2017, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  The transcript is of record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development is necessary prior to final adjudication of the issue on appeal.  First, the Veteran testified at the July 2017 Board hearing that his bilateral foot disability has increased in severity since the most recent VA examination in March 2013, almost five years ago.  As such, a new VA examination should be conducted.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Additionally, the Veteran testified that he is seeing a private physician, Dr. B.W., for treatment of his service-connected bilateral feet condition.  The Board notes that the Veteran submitted a release of information form in July 2017 for treatment records for Dr. W.  Subsequently, the RO submitted three requests for treatment records, one in July 2017 and two in August 2017.  In response to the records request, Dr. W submitted a letter stating he sees the Veteran twice a year to have his toenails and calluses trimmed.  No actual treatment records were submitted.  An August 2017 Report of General Information notes that the Veteran called and stated that Dr. B.W. had mailed in medical records at the beginning of August 2017.  It was noted that the documents were waiting to be scanned in the system and no further action was needed.  An additional note stated "[u]loaded to VBMS."  However, a review of the file shows no actual treatment records have been associated with the claim file aside from the single statement and there is no indication in the file that there are pending records to be scanned.  

The Board recognizes that the RO has repeatedly requested treatment records from Dr. W.  However, as the issue is being remanded for other development, the Board will request that one more attempt be made to obtain the actual treatment records from Dr. W.  Moreover, to the extent that treatment records may have been received and are yet to be scanned, or have been misplaced, these should be located and associated with the file.  If the new request for records does not yield any actual treatment records, the Veteran should be informed of the same and given the opportunity to submit the records himself.

Finally, the Board also notes that the evidence of record indicates that the Veteran is in receipt of disability benefits from the Social Security Administration (SSA).  While not clear as to the basis of the award, because the records from SSA could contain information pertinent to the issue on appeal, efforts should be made to procure them.  See 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159(c) (2017).  

Accordingly, the case is REMANDED for the following action:

1. Take any appropriate steps to obtain any outstanding private treatment records from Dr. B. P. W.  The record contains a signed (July 2017) Release of Information form; however, should a new one be needed the same should be secured from the Veteran.  All attempts to fulfill this development must be documented in the claim file.  If the search for any such records yields negative results, that fact should be clearly noted and the Veteran must be informed in writing and provided the opportunity to submit the records himself.  All information, which is not duplicative of evidence already received, should be associated with the electronic file.

2. Ask the Social Security Administration to provide copies of any records in its possession pertaining to its consideration of the Veteran's application for SSA benefits, to include any medical records considered in making a decision on that application.  Any new or additional (i.e., non-duplicative) evidence received should be associated with the claim file.

3. After completion of 1 and 2, schedule the Veteran for an appropriate VA examination to determine the current level of severity of his service connected calluses of the bilateral feet.  The examiner should be given access to the Veteran's claim file, and review of the claim file should be noted in the report.  All appropriate tests should be conducted.  The examination report should provide all necessary findings to allow for an assessment of the current level of severity of his bilateral foot disability. All opinions rendered should be accompanied by a full and detailed rationale.  

If upon completion of the above action the claim remains denied, the case should be returned to the Board after compliance with appellate procedures.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




